 1
 2
 3                                 UNITED STATES DISTRICT COURT
 4                                           DISTRICT OF NEVADA
 5
 6       UNITED STATES OF AMERICA,                             Case No.: 2:19-cr-00216-JAD-NJK1
 7                              Plaintiff,                                    ORDER
 8       v.                                                               (Docket No. 45)
 9       ORLANDIS WELLS,
10                             Defendant.
11            Pending before the Court is the parties’ stipulation to continue pretrial motions deadlines
12 from February 18, 2020, until March 18, 2020. Docket No. 45.
13            On December 11, 2019, the parties stipulated to extend the pretrial motions deadline to
14 January 10, 2020, because counsel was in the middle of a lengthy trial. Docket No. 25. The Court
15 granted the stipulation on December 17, 2019. Docket No. 30. On January 10, 2020, Defendant
16 filed several pretrial motions. Docket Nos. 31, 32, 33, 34. On January 17, 2020, the parties filed
17 a second stipulation to continue the pretrial motions deadline because counsel had been provided
18 with additional discovery. Docket No. 38. On January 22, 2020, the Court granted this stipulation
19 and continued the pretrial motions deadline from January 10, 2020, until February 18, 2020.
20 Docket No. 43.
21            The current stipulation states, as a reason for the parties’ request to extend the deadline for
22 yet an additional month, that counsel was provided with additional discovery after filing the
23 January 10, 2020 pretrial motions and that counsel “is currently awaiting additional discovery that
24 is expected to be provided in the near future.” Docket No. 45 at 1.
25
26   1
           On January 21, 2020, this case was reassigned to the undersigned. Docket No. 40. On that
   date, the Court ordered that all further documents must bear the correct case number of 2:19-cr-
27 00216-JAD-NJK.       Id. Counsel failed to comply with that order. The Court expects counsel to
28 comply   with all orders of the Court and to use correct case numbers on filings before the Court.

                                                        1
 1         The Court already provided an extension of the pretrial motions deadline of over a month
 2 because counsel was provided with additional discovery after filing the January 10, 2020 pretrial
 3 motions. See Docket No. 43. The parties fail to demonstrate any reason for this discovery to
 4 constitute a valid reason for another month-long extension. Further, the parties’ vague statement
 5 that “additional discovery” is expected “in the near future” fails to constitute cause for an
 6 extension.
 7         Accordingly, the parties’ stipulation to extend the pretrial motions deadline, Docket No.
 8 45, is DENIED without prejudice.
 9         IT IS SO ORDERED.
10         DATED: February 18, 2020.
11
12
13                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
